Citation Nr: 1236387	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  04-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 1971.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That rating decision denied entitlement to TDIU.  

The TDIU issue was previously remanded by the Board in June 2008 and July 2011 for additional development of the record.  Unfortunately, the RO, via the Appeals Management Center (AMC) did not substantially comply with the July 2011 remand orders, and the appeal is appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  He asserts he is unable to work as a result of his service-connected disabilities.  At present, service connection is established for PTSD, rated as 30 percent disabling, from August 28, 2002, and 50 percent disabling from January 14, 2010; diabetes mellitus, type 2, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; diabetic neuropathy of the left and right upper extremities, and left and right lower extremities, with individual 10 percent ratings assigned for each of the 4 extremities.  Service connection is also established for cataracts, rated as noncompensable.  The combined disability rating for compensation purposes is 70 percent from August 19, 2005, and 80 percent from January 14, 2010.  

At the time of the Board's July 2011 remand, the Board had simultaneously granted service connection for PTSD in a July 2011 Board decision.  In the July 2011 remand, the Board explained that entitlement to a TDIU on a schedular basis could not yet be determined because an initial disability rating for the service-connected acquired psychiatric disorder to include major depressive disorder and PTSD had not yet been established by the RO.  As such, a determination on the TDIU issue had to be deferred pending the outcome of the RO's assignment of an initial rating for the service-connected PTSD.  The remand also indicated that, if necessary, a VA examination to determine whether the Veteran is entitled to a TDIU, should be scheduled and the examiner should provide an opinion with adequate rationale, as to whether the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities, alone, or in combination.  

The record reflects that the RO subsequently scheduled the Veteran for a psychiatric examination to determine the appropriate rating for the service-connected PTSD; and, for a general medical examination to determine what functional impact, if any, the Veteran's service-connected disabilities had on his employment.  

Neither examination is adequate for the purpose of determining entitlement to a TDIU.  The general medical examination, which was held in February 2012, examined the Veteran's service-connected hypertension, diabetes, thyroid, and diabetic neuropathy.  The examiner indicated that the hypertension may mildly to moderately impact the Veteran's ability to work.  With regard to the Veteran's diabetes mellitus and complications therefrom, the examiner noted that the Veteran's present diabetic condition may likely mildly impact physical and sedentary labor secondary to decreased energy and decreased concentration and possible hypoglycemic episodes.  

The PTSD examiner did not comment on whether the Veteran was unemployable due to the Veteran's service-connected disabilities, including the PTSD; and, moreover, the PTSD examiner admittedly noted at the conclusion of the examination that he initially thought he was examining the Veteran to determine whether the Veteran actually had a diagnosis of PTSD, and not for the purposes of establishing an initial disability rating for a Veteran who had already established entitlement to PTSD.  

Importantly, VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with a psychiatric examination in February 2012 to establish an initial disability rating for service-connected PTSD and determine employability; and because the Veteran was provided with a general medical examination in February 2012 to determine whether the Veteran's service-connected disabilities in combination, rendered him unemployable, it is expected that such examinations will be adequate as to the purpose for which they were administered, which in this case was to determine an initial rating for PTSD after service connection was already granted and to determine employability, or lack thereof, due to the combined service-connected disabilities.  That was not accomplished with respect to either February 2012 VA examination.  The PTSD examination did not adequately address the level of disability because the examiner did not feel the Veteran actually had a diagnosis of PTSD.  Furthermore, the examiner never addressed the impact of the service-connected PTSD on employment or employability.  

The general medical examination only considered the impact of each service-connected disability on employment separately.  Although it appears that each service-connected disability has only a mild to moderate effect on employment when viewed separately, the outcome could potentially be different if these disabilities are considered in combination.  A VA examiner must provide an opinion as to whether the Veteran's overall disability picture, when considering his service-connected disabilities in combination, renders him unable to obtain or maintain employment.  

In light of the foregoing, the matter must be remanded to the RO to schedule the Veteran for another VA examination to determine the current nature, extent, and severity of the service-connected disabilities, and whether they, in combination, render the Veteran unable to obtain or maintain gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities, without regard to advancing age.  Level of education and employment history may be considered.  The examiner must address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran is unable to obtain or follow a substantially gainful occupation due to the Veteran's service-connected disabilities.  If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his skill set and educational background.  

The claims file, and a copy of this remand must be reviewed by the examiner in conjunction with the requested study, and the examination report should indicate such a review.  

2.  Ensure the above development has been conducted in accordance with the instructions above.  Thereafter, readjudicate the Veteran's claim after taking any other development action deemed warranted.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


